Citation Nr: 0428269	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  02-07 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for absence of left kidney 
with history of right nephrolithiasis associated with 
psychoneurosis, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1944 to 
August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  For good cause shown, namely the 
veteran's age, his motion for advancement on the docket was 
granted.  See 38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2004).  

The veteran initially requested a hearing before the Travel 
Board, which was scheduled for August 2004, but he failed to 
appear.  See 38 C.F.R. § 20.704(e) (2004).  It is considered 
that his request for a hearing has been withdrawn.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  The veteran's current right kidney disability is 
manifested by complaints of severe pain and blood in the 
urine; clinical findings show there was no hematuria, blood 
pressure readings were 125/82 in the left arm and 135/90 in 
the right arm, and urinalysis was negative.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for absence 
of left kidney with history of right nephrolithiasis 
associated with psychoneurosis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.115a, 
4.115b, Diagnostic Code 7500 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), among other things, redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The VCAA and its implementing regulations are 
applicable to the claim decided herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



A.  Duty to notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not provided prior to the initial RO decision, it 
was not error to provide remedial notice after such initial 
decision.  See Pelegrini, 18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent after the RO's 
initial determination in July 2001.  Nevertheless, notice was 
sent prior to the transfer and certification of the veteran's 
appeal to the Board, and, as explained herein below, complied 
with the requirements of the VCAA as interpreted by the Court 
in Pelegrini II. 

In the VCAA notice sent to the veteran in November 2003, the 
RO advised the veteran of what was required to prevail on his 
claim for an increased rating for his kidney disability, what 
specifically VA has done and would do to assist in that 
claim, and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  The RO enclosed two copies of 
VA Form 21-4138 for the veteran to authorize the release of 
records relevant to his claim, which the veteran did not 
submit.  

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate his increased rating 
claim in the July 2001 rating decision and statement of the 
case issued to him in April 2002.  See 38 U.S.C.A. §§ 5102, 
5103.  In these documents the RO informed the veteran of the 
reasons for which his claim was denied and the evidence it 
had considered in denying the claim, to include the 
diagnostic criteria pertinent to the evaluation of kidney 
disabilities and with reference to the United States Code 
provisions of the VCAA.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
based on the information the RO has provided to the veteran, 
as referenced above, VA has satisfied its obligation to 
notify.  

B.  Duty to assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The claims file contains 
the veteran's service records as well as private and VA 
treatment records identified by the veteran as pertinent to 
the appeal.  The veteran had asked the RO in October 1992 to 
obtain treatment records from Dr. C. Helmus in regards to his 
claim for an increased rating for his kidney disability.  Dr. 
Helmus, however, had indicated to the RO in a letter dated 
September 1992 that he had been treating the veteran for 
"extensive squamous cell carcinoma of the larynx."  He did 
not mention treating the veteran for his kidney disability.  
This is further supported by the veteran's assertion during 
his June 2001 VA examination that he had not received 
treatment for his kidney disability since 1964 or 1965.  
Therefore, the Board finds that a determination can be made 
in this appeal without the presence of such records in the 
claims file, as they are not shown to be pertinent to the 
issue on appeal.  

The veteran indicated in March 1992 that "Allen Park VA 
Medical Center has a large file on my VA claim."  
Documentation in the claims file indicates that in April 1992 
it was reported that there were no records available for the 
veteran from this facility.  Additionally, the RO attempted 
to obtain records pertaining to the veteran's pursuit of 
social security administration disability benefits (SSA).  
However, an October 2002 request to SSA was negative for 
medical records for the veteran.  

Additionally, VA has conducted necessary medical inquiry in 
an effort to substantiate the claim.  38 U.S.C.A.§ 5103A (d).  
The veteran was afforded a VA examination in June 2001 
specific to the current nature and severity of his kidney 
disability.  Although the veteran has questioned the adequacy 
of that examination he has not offered any compelling 
evidence that would question the validity of the examination 
results or the sufficiency of the examination.  The 
examination was performed by a competent physician according 
to the testing standards required by governing VA 
regulations.  The examiner's report contains findings 
pertinent to the severity of the veteran's kidney disability 
which included the results of laboratory testing.  
Furthermore, the veteran has not submitted any competent 
medical evidence suggesting the results of this examination 
were invalid.  Thus, the Board concludes that further 
examination is not necessary as there is sufficient medical 
evidence upon which the Board may base its decision.

On his substantive appeal (VA Form 9) dated in May 2002 the 
veteran offered no additional argument and did not identify 
any additional evidence in support of his claim, nor was 
there any mention of any additional evidence in statements 
dated in December 2002 and September 2004.  Finally, the RO 
scheduled the veteran, at his request, for a hearing before 
the Travel Board in August 2004.  However, the veteran failed 
to appear on the scheduled date.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Entitlement to an Increased Rating for a Kidney 
Disability

 Factual Background

The veteran was initially service-connected for moderately 
severe nephrolithiasis in a rating decision dated in October 
1946 at 30 percent disabling and has been assigned various 
ratings over the years.  In November 1955, following the 
receipt of additional evidence, the RO determined that the 
veteran also had an associated psychoneurosis anxiety and 
included it in the rating of his service connected 
disability.  

The veteran applied for an increased rating in March 1992, 
contesting the 30 percent rating for his kidney disability.  
In a September 1992 rating decision, the RO deferred a rating 
decision on the matter, pending receipt of records from the 
VA Medical Center in Allen Park, Michigan.  The RO did not 
issue another rating decision until after veteran filed to 
"re-open" his claim for an increased rating in July 2000.  
The veteran's 30 percent rating as to his kidney disability 
was continued in a decision from the RO dated in July 2001, 
which is the subject of the present appeal.

The veteran currently contends that his service-connected 
kidney disability entitles him to a rating in excess of 30 
percent.  In his December 2001 NOD, he claimed that his VA 
examination from June 2001 failed to account for his current 
symptomatology of severe pain and blood in his urine.  He 
also asked that his right kidney be service connected.  In 
his substantive appeal (VA Form 9) the veteran again asserted 
that his June 2001 VA examination was inadequate.

The record reflects that service connection is currently in 
effect for absence of the left kidney with history of right 
nephrolithiasis associated with psychoneurosis at 30 percent 
disabling, which includes consideration of the veteran's 
right kidney symptomatology.  The Board notes that while the 
RO included psychoneurosis in the rating for his service 
connected renal disability, neither the veteran nor his 
representative have advanced any arguments concerning current 
psychiatric symptoms and the medical evidence of record is 
negative for any complaints or findings of current 
psychiatric pathology.

The relevant medical evidence includes private treatment 
records, a physician's letter and a VA examination dated in 
June 2001.

In treatment records from Dr. M. Ziter dated from March 1989 
to April 1992, the veteran complained of respiratory 
difficulties.  Dr. Ziter's diagnosis was probable chronic 
bronchitis and tracheotomy status post cancer of the larynx.  
The veteran made no specific complaints as to problems with 
his right kidney in these records. 

A letter from Dr. C. Helmus dated in September 1992 reveals 
that he treated the veteran around that time for "extensive 
squamous cell carcinoma of the larynx."   Dr. Helmus did not 
mention any kidney symptomatology in his discussion of his 
treatment of the veteran.

In June 2001, the veteran presented for a VA genitourinary 
examination.  The VA examiner noted the veteran's complaints 
of pain in the right side every two to three months 
associated with gross hematuria that lasted two to three 
days.  It was reported that the veteran had last been treated 
for these symptoms in 1964 or 1965 at the Ann Arbor VA 
Medical Center.  Since that time, the veteran reported that 
he just "tolerates" the pain whenever it arises.  A 
notation was made that the veteran was diagnosed with 
hypertension about two years prior, and that he had taken 
anti-hypertensive medication for six months until it was 
discontinued for causing him breathing difficulties.  It was 
noted that the veteran retired about 12 years earlier.  Upon 
physical examination, the veteran's blood pressure readings 
in a sitting position were 125/82 in the left arm and 135/90 
in the right arm.  His abdomen was protuberant.  There was an 
11-inch scar in the left flank, and another 11-inch scar that 
extended from the lower angle of the right scapula to the 
anterior axillary line, intersecting a horizontal 8-inch 
scar.  Laboratory work-up revealed that there was a minimal 
reduction of hemoglobin at 13.6 Gm% (reference range of 14-
18), hematocrit was within normal limits, and platelet count 
and white blood cells were adequate.  The veteran's 
urinalysis was negative.  There was no evidence of gross or 
microscopic bleed hematuria.  Serum electrolytes, liver 
enzymes, and random glucose were all within normal limits.  
The veteran's blood urea nitrogen (BUN) reading was reported 
to be mildly elevated at 24mg%.  Creatine levels were within 
normal range.  The examiner's assessments were: status post 
left nephrectomy for recurrent nephrolithiasis, status post 
removal of right kidney stone times two and no evidence of 
hematuria at the time.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).

The veteran's service-connected status post left kidney 
removal with nephrolithiasis of the right kidney is currently 
rated 30 percent disabling under 38 C.F.R. § 4.115b, 
Diagnostic Code 7500 (2004).  Removal of one kidney is rated 
as 30 percent disabling under that code.  If there is 
nephritis, infection, or pathology of the other kidney, the 
condition is to be rated as renal dysfunction.

Renal dysfunction is rated 30 percent when there is constant 
or recurring albumin with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under Diagnostic Code 7101.  A 60 
percent rating is warranted when there is constant 
albuminuria with some edema; or definite decrease in kidney 
function; or hypertension at least 40 percent disabling under 
38 C.F.R. § 4.115a, Diagnostic Code 7101.  An 80 percent 
rating requires persistent edema and albuminuria with BUN 40 
to 80 mg%; or creatinine 4 to 8mg%; or generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  A 100 percent rating 
requires regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or BUN more than 80mg%; or creatinine more than 
8mg%; or markedly decreased function of kidney or other organ 
systems, especially cardiovascular.  See 38 C.F.R. § 4.115a 
(2004).  

Under Diagnostic Code 7101, a 10 percent rating for 
hypertension requires diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more, or a 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control; a rating of 20 percent 
requires a diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more; a rating of 40 
percent for hypertension requires diastolic pressure 
predominantly 120 or more.  A 60 percent rating requires 
diastolic pressure of 130 or more.  See 38 C.F.R. § 4.104 
(2004).

Under Diagnostic Code 7508, nephrolithiasis is to be rated 
under the code provision for hydronephrosis, except where 
there is recurrent stone formation requiring one or more of 
the following: diet therapy, drug therapy, or invasive or 
non-invasive procedures more than two times per year.  See 
38 C.F.R. § 4.115b (2004).

Under Diagnostic Code 7509, a 30 percent rating for 
hydronephrosis requires frequent attacks of colic with 
infection (pyonephrosis) and impairment of kidney function; 
severe cases are to be rated under the code for renal 
dysfunction.  See id.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2004).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Analysis

The Board has reviewed the veteran's claim for an increased 
rating in light of the history of the disability; however, 
where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In any case, the Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  In 
regard to psychiatric symptoms, it is noted that the veteran 
has not claimed any current symptoms and none were noted or 
described in the evidence of record.   

After a careful review of the evidence, the Board finds that 
the veteran has not met the criteria for a rating in excess 
of 30 percent for his kidney disability, as further discussed 
herein below.  

As mentioned above, the veteran's service-connected kidney 
disability is currently assigned a 30 percent rating under 
38 C.F.R. § 4.115b, Diagnostic Code 7500, for removal of one 
kidney.  Under this code, 30 percent is the minimum rating 
available; it is noted that the disability may be rated under 
renal dysfunction if there is nephritis, infection, or 
pathology of the remaining kidney.  

A careful review of the medical evidence shows that the 
veteran's current symptomatology from his kidney disability 
does not support an increased rating under the criteria for 
renal dysfunction.  As the veteran's June 2001 VA examination 
demonstrates, there was no presence of blood in the veteran's 
urine. The veteran's urinalysis was negative, thus not 
showing any albuminuria.  Although the veteran noted that he 
had been diagnosed with hypertension in the past, his blood 
pressure readings at the time of examination of 125/82 and 
135/90 do not support a compensable rating under Diagnostic 
Code 7101 for hypertension, let alone a higher rating under 
38 C.F.R. § 4.115a for renal dysfunction.  There is no 
indication from the VA examination results that the veteran's 
right kidney demonstrates a decrease in function- laboratory 
findings were essentially negative and no complications were 
diagnosed.  Furthermore, there is no other evidence that the 
veteran has had treatment for his kidney disability.  As 
noted above, Drs. Helmus and Ziter made no mention of the 
veteran's kidney disability.  Treatment records from Dr. 
Ziter shows that the veteran's complaints were solely related 
to breathing difficulties, and made no mention of any kidney 
symptomatology.  In his June 2001 VA examination, the veteran 
himself stated that he has not received treatment for kidney 
problems since 1964 or 1965, indicating that his kidney 
symptomatology has not changed since that time.  Although he 
complains of pain and blood in the urine, which the VA 
examiner took into account, there is no objective evidence 
showing that there is a decrease in kidney functioning.  The 
diagnosis was status post left nephrectomy for recurrent 
nephrolithiasis (1952-53).  Thus, in the Board's estimation, 
the clinical and laboratory findings on the examination 
reflect that the veteran's service-connected kidney 
disability more nearly approximates the criteria for the 
current 30 percent rating, rather than the next higher rating 
of 60 percent.  

In their statements, the veteran and his representative argue 
that the VA examination was not adequate to rate his present 
disability.  However, the examination was conducted by a 
licensed physician, who took a detailed history of the 
veteran's symptomatology and performed clinical tests 
appropriate to the evaluation of the veteran's current kidney 
disability.  The veteran argues that the examiner did not 
account for his complaints of severe pain and blood in the 
urine; however, the examination mentions the veteran's report 
of pain in the right kidney every two to the months with 
associated gross hematuria that lasts for two to three days, 
but went on to conclude in the assessment that there was no 
evidence of hematuria at the time of examination.  

In sum, the medical findings do not demonstrate that the 
veteran more nearly approximates the criteria for a 60 
percent rating under the criteria for renal dysfunction.  

The Board finds that the preponderance of the evidence is 
against the claim for a rating in excess of 30 percent for 
the veteran's kidney disability.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim must therefore be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased rating for absence of left kidney with history 
of right nephrolithiasis associated with psychoneurosis is 
denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



